DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 7 are objected to because of the following informalities:  
In claims 2, 7, please correct that limitation “determining the call category as the winning parent > the winning terminal class”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 – 7, 9, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faizakof et al. (US PAP 2018/0102126).
As per claims 1, 6, Faizakof et al.  teach a system for categorizing a call between an agent and a caller, the system comprising: 
at least one processor;  and a memory communicably coupled to the 
at least one processor, the memory comprising computer executable instructions, 
which, when executed by the at least one processor implement the method 

receiving a call document comprising text of the call between the agent and the caller (“by detecting particular triggering events such as a record of multiple calls from a particular phone number or by identifying particular phrases in the interaction such as "thanks for calling again".” paragraph 95); 
categorizing the call into at least one class using regressive probability analysis of the call document (“labeling, by the processor, a base cluster of the plurality of base clusters, the labeling including: extracting, by the processor, a plurality of noun phrases from the base cluster; computing, by the processor, a distribution of probabilities of stems of the noun phrases; and identifying, by the processor, a label noun phrase of the noun phrases, the label noun phrase having a highest probability based on the stem distribution.” paragraph 15);  
splitting the call document to at least two portions, the at least two portions comprising a call header and a call body (“The discovered and extracted topics can further be clustered into "parent categories," where each parent category contains one or more "base topics," thereby creating a hierarchical taxonomy.”; paragraph 8);  
extracting, using rule-based entity extraction, a mandatory entity from the call header and an optional entity from the call body (“each parent category contains one or more "base topics," thereby creating a hierarchical taxonomy…The one or more extraction rules may be automatically generated by the processor based on a plurality of manually extracted fragments.”; paragraphs 8, 11 – 14); and 
presenting, on a graphical user interface, the summary comprising the at least one class, the mandatory entity and the optional entity (“generating a taxonomy of 

As per claims 2, 7, Faizakof et al.  further disclose the regressive probability analysis comprises: calculating a probability of the call document with respect to at least one terminal class in a tree-structure of call classes;  identifying, from the at least one terminal class, a single terminal class with the highest probability score as a winner;  calculating the probability of a parent of the winning terminal class, and of other classes having the same ancestor as that of the parent (“The discovered and extracted topics can further be clustered into "parent categories," where each parent category contains one or more "base topics," thereby creating a hierarchical taxonomy…The structure of parent categories that contain topics (or sub-topics) can be used to generate a global taxonomy of all the semantic issues and concepts identified in the domain.  Such a global taxonomy can then be visualized for easy navigation by users and further analysis of current trends”; paragraphs 8, 9);  
identifying the parent of the winning terminal class as the winner among the parent and the other classes having the same ancestor as that of the parent;  and determining the call category as the winning parent bigger the winning terminal class (“the probability distributions calculated in operation 334, in operation 336 the clustering module 45b attempts to identify a noun phrase that contains all of the stems from the list of stems (or a noun phrase having the highest probability of appearing in the cluster according to the stem distribution).”; paragraphs 136, 137). 


extraction module 148 extracts fragments from the tagged text using the 
extraction rules.”; paragraphs 23, 122). 

	As per claims 5, 10, Faizakof et al. further disclose the at least two portions comprises a call tail, and wherein the method comprises excluding the call tail from the 
Extracting (“The discovered and extracted topics can further be clustered into "parent categories," where each parent category contains one or more "base topics," thereby creating a hierarchical taxonomy… generate a filtered plurality of fragments; clustering, by the processor, the filtered fragments into a plurality of base clusters; and clustering, by the processor, the plurality of base clusters into a plurality of hyper clusters.”;  paragraphs 8 - 10).

Allowable Subject Matter
Claims 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 3, 8, the prior art of record does not teach or suggest verifying the 

determining the call category as the winning top-most class and the winning 
child class. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown teaches auto-tagger that learns.  Subramanian et al. teach method and apparatus for determining decision points for streaming conversational data.  Faizakof et al. teach generalized phrases in automatic speech recognition.  Arslan et al. teach speech analytics system and methodology with accurate statistics.  Thomas et al. teach classification of sparsely labeled text documents while preserving semantics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658